Citation Nr: 0839022	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-25 135	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for joint pain as a 
qualifying chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for muscle pain as a 
qualifying chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for a sleep disorder as 
a qualifying chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
December 1977 and from January 1991 to June 1991.  He also 
had Reserves service in the Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In addition to the claims on appeal, the veteran also 
appealed denials of claims of service connection for sleep 
apnea; for a skin disability, including skin cancer; for 
hearing loss; for headaches; for respiratory symptoms; for 
abnormal weight gain; and for diabetes mellitus.  By a June 
2005 statement, the veteran withdrew his appeal of the claims 
concerning sleep apnea, a skin disability, headaches, 
respiratory symptoms, and abnormal weight gain.  In July 
2008, the veteran testified at a hearing before the Board.  
At that time, he submitted a statement indicating that he was 
withdrawing the appeals regarding hearing loss and diabetes 
mellitus.  In light of these actions, the Board finds that 
the seven appeals listed above have been withdrawn and they 
are not before the Board.  See 38 C.F.R. § 20.204 (2008).

During his hearing, the veteran submitted additional evidence 
to the Board in the form of copies of awards that he received 
during his service in the Persian Gulf War.  The veteran 
waived review of the newly submitted evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2008).  
Thus, the Board will consider such evidence in the 
adjudication of the appeals.


FINDINGS OF FACT

1.  It is as likely as not that the veteran developed PTSD as 
a result of experiencing a stressful event during his second 
period of active military service.

2.  The veteran's joint pain has been attributed to chronic 
fatigue syndrome, post-traumatic changes of the right 
shoulder, and degenerative disc and joint disease of the 
lumbar spine.

3.  The veteran's muscle pain has been attributed to chronic 
fatigue syndrome.

4.  The veteran's sleep disturbance has been attributed to 
chronic fatigue syndrome, sleep apnea, and PTSD.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  The veteran does not have joint pain that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2008).

3.  The veteran does not have muscle pain that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2008).

4.  The veteran does not have a sleep disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims remaining on 
appeal has been accomplished.  Through August 2001, January 
2002, and May 2005 notice letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claims of service connection for PTSD, joint 
pain, muscle pain, and a sleep disorder.  The notice letters 
included information specifically tailored to PTSD and 
undiagnosed illness claims.  By a July 2006 notice letter, 
the RO provided the veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in January 2008, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues remaining on appeal.  The veteran's service medical 
and personnel records from both periods of service have been 
obtained and associated with the claims file, as have records 
from the Vet Center in Memphis, Tennessee.  The veteran has 
identified multiple private treatment providers from whom he 
has sought treatment.  The RO requested and obtained records 
from each of the identified individual doctors and medical 
facilities, except Family Service of Memphis, Tennessee, 
which had destroyed their records.  Nevertheless, a medical 
professional from Family Service summarized the veteran's 
prior treatment at that facility.  The veteran's personnel 
file from his recent employer was also obtained and the file 
included some medical records.

In addition to the record requests, the veteran was provided 
VA examinations in February 2005 in connection with his 
claims, the reports of which are of record.  Furthermore, as 
noted in the introduction, the veteran was afforded a hearing 
before the Board in July 2008, the transcript of which is 
also of record.  Thus, VA has properly assisted the veteran 
in obtaining any relevant evidence.

II. Analysis

A. PTSD

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The veteran asserts that he has PTSD as a result of a 
traumatic experience during his second period of active 
military service.  Specifically, he states that a SCUD 
missile landed at Dhahran, Saudi Arabia, on February 25, 
1991, when he was stationed there during Operation Desert 
Storm of the Persian Gulf War.  The veteran states that the 
warhead landed on the barracks and killed many fellow 
soldiers.  He had to help collect the dead bodies in the 
rubble.  The veteran maintains that since that incident he 
has experienced PTSD-related symptoms.  Thus, he contends 
that service connection is warranted.

A review of the veteran's personnel records reveals that he 
participated in Operations Desert Storm and Desert Shield 
from January 28, 1991, to June 2, 1991.  He was stationed in 
Saudi Arabia during that time period and he was assigned to 
the 800th Military Police Brigade.  The veteran's duties were 
primarily clerical in nature.  It is well known that the SCUD 
missile attack of February 25, 1991, took place at Dhahran, 
Saudi Arabia, and that 28 people were killed by the warhead.  
The veteran's brother, R.N., submitted a statement 
corroborating the veteran's whereabouts on that day.  R.N. 
was also assigned to the 800th Military Police Brigade and he 
remembered that the veteran was at the scene of the SCUD 
missile attack.  Based on the information in the record, the 
Board finds that there is credible supporting evidence that 
the veteran's claimed in-service stressor occurred.

The veteran's service medical records are negative for 
treatment for or a diagnosis of a psychiatric disability.  
However, in a June 1991 record, the veteran indicated that he 
had recurring thoughts about his experiences during Desert 
Shield / Storm.  Psychiatric examination was deferred during 
an examination in April 1991, but no further examination was 
conducted.

Post-service medical records reflect psychiatric treatment 
beginning by July 1992 at the Memphis Vet Center.  It was 
noted that the veteran was experiencing symptoms of PTSD, 
including anxiety, anger, and sleep impairment.  He was 
diagnosed with sub-critical PTSD.  At that time, the PTSD 
diagnosis was not linked to a specific stressor, but rather 
"combat" service during the Persian Gulf War.  A February 
2001 record from the Vet Center also lists a diagnosis of 
PTSD.

In April 2001, M.L.G., M.D., who was one of the veteran's 
treating physicians, authored a letter regarding the veteran.  
Dr. M.L.G. provided a DSM-IV diagnosis of chronic PTSD.  Dr. 
M.L.G. implied that the PTSD diagnosis was linked to the 
traumatic in-service incident involving the SCUD missile.  In 
a June 2005 letter, Dr. M.L.G. confirmed that the veteran's 
symptoms met the criteria for PTSD.

During his hearing, the veteran submitted an undated letter 
from R.H., LCSW.  R.H. stated that he treated the veteran in 
1991 and 1992 for PTSD.  Records of the treatment were not 
available because they were destroyed, but R.H. recalled the 
prior treatment.  Additionally, R.H. vividly recalled that 
the veteran's PTSD was linked to the in-service SCUD missile 
attack.

In February 2005, the veteran underwent VA psychiatric 
examination in connection with the claim.  The examiner 
acknowledged that the veteran experienced PTSD-related 
symptoms and that he was exposed to a traumatic event in the 
form of the SCUD missile attack.  The VA examiner provided a 
diagnosis of major depression, but she did not list PTSD as a 
diagnosis.  Curiously, the examiner did indicate that the 
veteran had a psychosocial problem of managing his PTSD.

In the veteran's case, there is evidence of an in-service 
stressor (SCUD missile attack).  Despite the lack of a PTSD 
diagnosis by the February 2005 VA examiner, the record 
contains a diagnosis of chronic PTSD by a private treatment 
provider that conformed to DSM-IV.  Additionally, there is 
evidence that the veteran has been treated for PTSD-related 
symptoms since shortly after his second period of active 
service.  Moreover, the evidence indicates that the PTSD 
diagnosis was linked to the in-service stressor.  When 
reasonable doubt is resolved in the veteran's favor, the 
Board finds that the veteran has PTSD that is attributable to 
his active military service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Therefore, service connection is 
warranted for PTSD.

(The Board notes that the veteran has also been clinically 
diagnosed with a major depressive disorder with psychotic 
symptoms and an anxiety disorder with panic attacks.  
Although the veteran claimed service connection for multiple 
psychiatric disabilities, the competent medical evidence does 
not reflect that any other psychiatric disability is 
attributable to either of the veteran's periods of active 
military service or his service in the Army National Guard.  
Unlike his PTSD, the veteran only has a current diagnosis for 
other psychiatric disabilities.  Other than for PTSD, no 
medical professional has linked a psychiatric disability to 
military service.  Thus, service connection is warranted only 
for PTSD.)



B. Undiagnosed Illnesses

In addition to service connection on a direct basis, service 
connection may also be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.317 (2008).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran claims that he has undiagnosed illnesses 
manifested by joint pain, muscle pain, and sleep disturbance.  
He maintains that he has experienced these signs and symptoms 
since his service in the Persian Gulf.  As noted in the PTSD 
analysis, the veteran served in the Southwest Asia theater of 
operations (Saudi Arabia) during the Persian Gulf War.  Thus, 
because he is a Persian Gulf War veteran, the provisions 
pertaining to undiagnosed illnesses apply.

The post-service medical records document complaints of 
generalized joint and muscle pain, as well as sleep 
disturbance.  Notably, the veteran also filed a claim of 
service connection for chronic fatigue syndrome (CFS).  In 
February 2005, the veteran underwent VA examination in 
connection with that claim of service connection.  The VA 
examiner was the first medical professional to provide a 
diagnosis of CFS.  The examiner stated that the veteran met 
six of the ten criteria for a CFS diagnosis.  The criteria 
that were met included generalized muscle aches and weakness, 
fatigue lasting 24 hours or longer after exercise, headaches, 
migratory joint pain, neuropsychological symptoms, and sleep 
disturbance.  Based primarily on the VA examination report, 
the RO granted service connection for CFS by an April 2005 
rating decision.

According to the regulations, CFS is a chronic multi-symptom 
illness that has a cluster of signs or symptoms.  See 
38 C.F.R. § 3.317(a)(2).  Additionally, an undiagnosed 
illness is by definition an illness that cannot be attributed 
to a known clinical diagnosis.  Here, the veteran's three 
claimed signs and symptoms of joint pain, muscle pain, and 
sleep disturbance, have been attributed to a known diagnosis 
in CFS.  Joint pain, muscle pain, and sleep disturbance were 
symptoms that were considered as part of the basis for the 
diagnosis of CFS for which the veteran was ultimately awarded 
service connection.  Consequently, because the competent 
medical evidence shows that those three signs and symptoms 
have already been considered to be manifestations of a 
medically unexplained chronic multi-symptom illness, the 
three signs and symptoms can not be manifestations of 
undiagnosed illnesses.  The Board considers the February 2005 
VA examination report to be probative on the matters as the 
examiner was the only medical professional to address the 
issue of CFS in detail.  No other medical professional has 
determined that the generalized symptoms are not a part of 
his CFS.  Therefore, because the symptoms have been 
attributed to CFS, service connection is not warranted for 
joint pain, muscle pain, or a sleep disorder as qualifying 
chronic disabilities resulting from undiagnosed illnesses.

The Board also points out that other specific complaints of 
joint pain have been attributed to clinical diagnoses.  
Regarding joint pain of the right shoulder and low back, the 
veteran has been diagnosed with right shoulder and lumbar 
spine disabilities.  In April 2005, he was awarded service 
connection for post-traumatic changes of the right shoulder 
and degenerative disc and joint disease of the lumbar spine.  
Thus, joint pain in those specific areas has been attributed 
to clinical diagnoses and the veteran has already been 
awarded service connection for the disabilities.

In regards to sleep disturbance, an August 2002 private sleep 
evaluation resulted in a diagnosis of sleep apnea.  As noted 
in the introduction, the veteran withdrew a claim of service 
connection as to that disability.  Moreover, since the 
veteran first sought treatment at the Vet Center in July 
1992, sleep impairment has been considered a symptom of his 
PTSD, a disability for which he is now service connected.  In 
sum, the competent medical evidence has attributed the 
veteran's complaints of sleep disturbance to CFS, sleep 
apnea, and PTSD.  He has been awarded service connection for 
two of those disabilities and withdrawn the third claim.  
Accordingly, service connection for "sleep disorder" as a 
separate and distinct disability is not warranted in this 
case.

For all the foregoing reasons, the Board finds that the 
claims of service connection for joint pain, muscle pain, and 
a sleep disorder as qualifying chronic disabilities resulting 
from undiagnosed illnesses must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is granted.

Service connection for joint pain as a qualifying chronic 
disability resulting from an undiagnosed illness is denied.

Service connection for muscle pain as a qualifying chronic 
disability resulting from an undiagnosed illness is denied.

Service connection for a sleep disorder as a qualifying 
chronic disability resulting from an undiagnosed illness is 
denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


